— In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated March 25, 1987, which denied the petition.
Ordered that the order is affirmed, with costs.
On the instant record, the Supreme Court did not abuse its discretion in denying the petitioner’s application pursuant to General Municipal Law § 50-e (5) to serve a late notice of claim against the City of New York and the New York City Housing Authority (see, Brennan v City of New York, 88 AD2d 871, affd 59 NY2d 791; Waters v New York City Hous. Auth., 116 AD2d 384, affd 69 NY2d 225; Quirk v Morrissey, 106 AD2d 498). Mangano, J. P., Brown, Lawrence and Harwood, JJ., concur.